DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the response to the application filed on 07/30/2021. This application is a continuation of application 16/186,280 (now US Patent 11,081,880). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claim 1, Wang et al (US 8,786,135 B2) was the closest prior art of record, Wang et al (US 8,786,135 B2) discloses a system includes a structure configured to exchange the energy wirelessly via a coupling of evanescent waves and an anisotropic metamaterial arranged within an electromagnetic near-field such that an amplitude of the evanescent waves is increased, however the prior art of record does not discloses the specific configuration of the claimed wireless power system providing protection from overvoltage conditions, the system comprising: a wireless power transmitter comprising: a wireless power transmitter coil; and a sensor configured to detect a distance and/or misalignment of a wireless power receiver from the wireless power transmitter; and the wireless power receiver comprising: a wireless power receiver coil configured to facilitate wireless power transfer via mutual inductance coupling with the wireless power transmitter coil; one or more clamping device communicatively connected to provide a low impedance path for transient current to divert the transient current away from a protected portion of the wireless power receiver during an overvoltage condition; and wherein the wireless power transmitter is configured to stop transmitting power via the wireless power transmitter coil responsive to the sensor detecting the distance and/or misalignment exceeding a determined threshold, and wherein the wireless power transmitter is configured to stop transmitting power via the wireless power transmitter coil responsive to instructions sent by the wireless power receiver based, at least in part, on a duration of the overvoltage condition exceeding a determined time period, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-17, which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 18, Wang et al (US 8,786,135 B2) was the closest prior art of record, Wang et al (US 8,786,135 B2) discloses a system includes a structure configured to exchange the energy wirelessly via a coupling of evanescent waves and an anisotropic metamaterial arranged within an electromagnetic near-field such that an amplitude of the evanescent waves is increased, however the prior art of record does not discloses the specific configuration of the claimed method for providing protection from overvoltage conditions in a wireless power system, the method comprising: establishing wireless power transfer via mutual inductance coupling between a wireless power transmitter coil of a wireless power transmitter and a wireless power receiver coil of a wireless power receiver; providing a low impedance path via a clamping device to divert transient current away from a protected portion of the wireless receiver when an overvoltage condition occurs in which a determined operating voltage of the protected portion of the receiver is exceeded; and detecting, via a sensor of the wireless power transmitter, a distance and/or misalignment of the wireless power receiver from the wireless power transmitter; and reducing transmitting power via the wireless power transmitter coil responsive to the sensor detecting the distance and/or misalignment exceeding a determined threshold; and reducing transmitting power via the wireless power transmitter coil responsive to instructions sent by the wireless power receiver based, at least in part, on a duration of the overvoltage condition exceeding a determined time period, as currently claimed in the particular method arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 19-20 which depends on claim 18, these claims are allowable for at least the same reasons given for claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al (US 2013/0140908 A1) discloses the wireless energy exchange system has an electromagnetic and non-radiative structure to exchange energy wirelessly via a coupling of evanescent waves. The structure generates an EM near-field in response to receiving the energy. A metamaterial is arranged within the EM near-field such that an amplitude of the evanescent waves is increased. A driver supplies the energy to the structure, however does not discloses the claimed structure arrangement.
Yerazunis et al (US 2011/0169336 A1) discloses the system has a source i.e. optical waveguide, for generating evanescent waves on a part of a surface of the source in response to receiving an energy. A sink receives the energy wirelessly from the source via a coupling of the part of the evanescent waves. A load receives the energy from the sink. The load and the sink move along the surface of the source. A part of the evanescent waves are coupled between the source and the sink within an energy transfer area. The source and the sink are resonant structures, however does not discloses the claimed structure arrangement.
Teo (US 2011/0133567 A1) discloses the system has an electromagnetic (EM) and non-radiative structure that is provided to exchange the energy wirelessly through coupling of evanescent waves. A negative index material (NIM) is provided to enhance the coupling during exchange of energy. A driver is arranged to supply the energy to the structure, however does not discloses the claimed structure arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836